Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered January 21, 1992, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the admission of evidence of his involvement in the drug trade constituted reversible error. This contention is unpreserved for appellate review (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951; People v Scott, 197 AD2d 646). In any event, the trial court properly admitted evidence of the defendant’s involvement with drugs to show motive (see, People v Alvino, 71 NY2d 233; People v Vaughn, 209 AD2d 459; People v Jackman, 188 AD2d 550; People v Garcia, 173 AD2d 399) and to complete the narrative of events (see, People v Garcia, supra; People v Clark, 167 AD2d 552; People v Powell, 157 AD2d 524). This evidence was properly admitted, on the facts of this case, even though the defendant was not charged with a crime involving a controlled substance (see, People v Clark, supra).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Mangano, P. J., Balletta, O’Brien and Hart, JJ., concur.